Moss, Deputy Attorney General,
— You have asked to be advised whether you should register as a commercial motor vehicle a vehicle originally designed as a touring car from which the rear part of the body, including the seat, has been completely cut off and a securely fastened box body constructed thereon.
In section 102 of The Vehicle Code of May 1, 1929, P. L. 905, as amended by the Act of June 22,1931, P. L. 751, a commercial motor vehicle is defined as follows:
“Any motor vehicle designed for carrying freight or merchandise: Provided, however, that a motor vehicle, originally designed for passenger transportation, with a removable box body, shall not be deemed a ‘commercial motor vehicle’ for the purpose of this act. . . .”
*614You inform us that an applicant for registration bought a vehicle originally designed as a touring car. Subsequently, he removed the rear seat, cut down the body and constructed thereon a one-half-ton box body. He now claims that under the definition of á commercial motor vehicle, as quoted above, his vehicle should be registered as a passenger vehicle and not as a commercial motor vehicle. He contends that it was originally designed for passenger transportation and has a removable box body.
We do not agree that such a vehicle is taken out of the commercial motor vehicle class because it was originally designed for passenger transportation if it has been so changed as to alter that original design. If the vehicle had not been materially changed and had merely had a removable box body attached in some way to the rear, it would come within the exception in the definition. It would still be a passenger vehicle “with” a removable box body.
A reconstructed vehicle is defined in section 102 of The Vehicle Code of 1929 as “Any motor vehicle . . . which, if originally otherwise constructed, shall have been materially altered by the removal of essential parts. . . .” And an essential part is defined by the same section as “All integral parts and body parts the removal, alteration or substitution of which will tend to conceal the identity, or substantially alter the appearance, of the vehicle.”
When the rear portion of the body of the touring car was removed and a box body substituted, there was such an alteration that the vehicle lost its identity, ceased to be a passenger vehicle and became a commercial motor vehicle. The mere fact that the body is removable is not enough to bring it within the exception to the definition of a commercial motor vehicle. All truck bodies are removable by merely releasing the necessary bolts. They are none the less commercial motor vehicles.
Therefore, you are advised that when a vehicle originally designed for passenger transportation is altered by the removal of the rear seat and the substitution of a removable box body, it becomes a commercial motor vehicle and should be registered as such. From C. P. Addams, Harrisburg, Pa.